Citation Nr: 0420915	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-26 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed neck 
injury, status post cervical laminectomy, foraminotomy, 
discectomy and decompression.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a claimed chronic 
low back disability.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1970 to September 
1979.  A March 1980 Administrative Decision determined that 
the veteran's period of active service from October 1970 to 
October 11, 1973 was characterized as honorable; and that the 
veteran's period of active service from October 12, 1973 to 
September 1979 was characterized as dishonorable.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the RO which, 
inter alia, denied service connection for a neck injury 
status post cervical laminectomy, foraminotomy, discectomy 
and decompression; and found that new and material evidence 
had not been submitted to reopen the claims of service 
connection for a chronic low back disability and 
hypertension.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC in 
February 2004.  A transcript of his testimony has been 
associated with the claims file.  

This appeal as to the issues of service connection for a neck 
injury status post cervical laminectomy, discectomy, 
foraminotomy and decompression, as well as the re-opened 
claims of service connection for a low back disability and 
hypertension are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a September 1985 rating decision, the RO denied the 
veteran's claim of service connection for a back disability 
and for hypertension, but the veteran did not appeal in a 
timely fashion from that decision.  

2.  New evidence has been presented since the RO's September 
1985 decision which is relevant and probative to the issue of 
service connection for a chronic low back disability, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.

3.  New evidence has been presented since the RO's September 
1985 decision which is relevant and probative to the issue of 
service connection for hypertension, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
September 1985 RO decision to reopen the claim of service 
connection for a chronic low back disability.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2003).  

2.  New and material evidence has been submitted since the 
September 1985 RO decision to reopen the claim of service 
connection for hypertension.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  
 
In light of the favorable action taken herein, further 
discussion of VCAA is not necessary with respect to the issue 
of whether new and material evidence has been received 
sufficient to reopen the claims of service connection for a 
low back disorder and for hypertension.  A more thorough 
discussion of the VCAA, implementing regulations and case law 
is noted in the REMAND portion of this document.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The applicable VA regulation defines new and material 
evidence as evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

However, the legal standard of what constitutes "new and 
material" evidence was recently amended.  This amendment is 
applicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and this claim was so filed.  See 38 C.F.R. § 3.156(a) 
(2003).  Although the veteran was not notified of this change 
in the regulation, his claim, as set forth below, is being 
reopened.

The revised regulation requires that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered new and material, and defines material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In this case, the last final 
decision of record with respect to the claim for service 
connection for a back disability and for hypertension was the 
September 1985 RO decision.

Historically, the veteran had active service from October 
1970 to September 1979.  Importantly, the veteran was 
honorably discharged on October 11, 1973 with an immediate 
reenlistment on October 12, 1973.  The veteran was discharged 
from the second period of active service in September 1979.  
A March 1980 Administrative Decision determined that the 
veteran's second period of service was characterized as 
dishonorable, based on a finding of an offense involving 
moral turpitude.  

Under 38 C.F.R. § 3.12(a) (2003), if the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless 
the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002)  A 
discharge under honorable conditions is binding on VA as to 
character of discharge.  

Historically, when the veteran filed his original claim of 
service connection for a back disability and for hypertension 
in February 1985, he indicated that his back was treated in 
service in 1975-1976 and that his hypertension was treated in 
service in 1979.  In the September 1985 rating decision, the 
RO must have assumed that the dates of treatment as noted 
herein above were also the reported onset dates of the 
claimed disabilities.  In other words, the RO noted that the 
veteran, "claims service connection for back condition from 
1975....and hypertension from 1979."  The RO found that a 
review of the service medical records did not show any 
chronic back disability or hypertension within the veteran's 
"good period of active service."  As such, the RO denied 
the veteran's claims of service connection for a chronic back 
disability and for hypertension.  

The veteran did not timely appeal that determination.  

In this case, the relevant evidence added to the record since 
the RO's September 1985 decision consists primarily of the 
veteran's personal hearing testimony identifying the claimed 
onset and etiology of his back disability and hypertension.  
The veteran contends that he suffered a head injury during 
his first (honorable) period of service, and that he has 
current back disability as a result of that injury.  The 
veteran also contends that the onset of his hypertension was 
during his first period of service, evidenced by his service-
connected heart palpitations, even though he did not 
necessarily seek treatment for the hypertension until his 
second (dishonorable) period of service.  The service medical 
records from the veteran's first (honorable) period of 
service show that the veteran complained of heart 
palpitations and also suffered a head injury with loss of 
consciousness.  All of this new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant has submitted 
new and material evidence.  The evidence is certainly new, as 
it was not of record at the time of the September 1985 RO 
decision.  Furthermore, the evidence is material as to the 
question of service connection because it raises the 
possibility that the veteran has a current back disability 
that may have been incurred due to injury during the 
veteran's honorable period of service, and it also raises the 
possibility that the veteran has current hypertension that 
may have had its onset during the veteran's honorable period 
of service.  Thus, this evidence is relevant and probative to 
the issues at hand and raises a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156 (2003).  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a claimed chronic low back 
disability, the appeal to this extent is allowed, subject to 
further action as discussed herein below.

As new and material evidence has been submitted to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed, subject to further action as 
discussed herein below.  


REMAND

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

After a review of the claims file, it appears that the RO is 
not in compliance with the directives set forth in Quartuccio 
with respect to the issues on appeal.  The RO issued a letter 
to the veteran in August 2002.  The letter did not address 
the veteran's claims to reopen, and now that the veteran's 
claims are reopened, the VBA AMC must now notify the veteran 
as to the laws and regulations governing his appeal, to 
provide notice as to the type of evidence necessary to 
substantiate the claims, to provide notice of the veteran's 
responsibility to provide evidence, and to provide notice of 
the actions taken by VA.

With regard to all of the issues on appeal, the VBA AMC must 
specifically inform the veteran of the VCAA, notify the 
veteran as to the laws and regulations governing his appeal, 
provide notice as to the type of evidence necessary to 
substantiate the claim, provide notice of the veteran's 
responsibility to provide evidence, provide notice of the 
actions taken by VA and request that he provide any evidence 
in his possession that pertains to the claim.  


A.  Reopened claim - Low Back

In view of the above determination that the veteran's claim 
as to the issue of service connection for a chronic low back 
disability is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  

In view of the reopening of the veteran's claim of service 
connection for a chronic low back disability, further action 
is warranted in order to ensure that all appropriate 
notification or development action is undertaken as required 
by the VCAA and Quartuccio.  It would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

As noted, the veteran contends that service connection for a 
chronic low back disability is warranted.  The veteran 
asserts that he suffered a head injury in service with loss 
of consciousness in April 1973.  The veteran maintains that 
this injury, which is documented in the veteran's service 
medical records, led to chronic low back problems.  

At his personal hearing in February 2004, the veteran 
testified that he was injured in April 1973 when a 900-pound 
tank lid smashed his head and knocked him out.  The veteran 
maintains that he began having trouble with his back as a 
result of this injury.  

In addition, the veteran testified that he sought treatment 
for his low back in 1971.  The veteran explained that he was 
a paratrooper and that he had to do many parachute jumps with 
landing falls that were a shock to his back.  He estimated 
that he did about 30 jumps.  

In light of the veteran's contentions, the veteran should be 
afforded a VA examination to determine the current nature and 
likely etiology of the claimed chronic low back disability.  
The examiner must review the veteran's claims file in 
connection with the examination.  The examiner should opine 
as to the likelihood that the veteran has a current low back 
disability that was incurred in or aggravated by service.  
All relevant treatment records should be obtained and 
associated with the claims file.  

B.  Reopened claim - Hypertension

In view of the above determination that the veteran's claim 
as to the issue of service connection for hypertension is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

In view of the reopening of the veteran's claim of service 
connection for hypertension, further action is warranted in 
order to ensure that all appropriate notification or 
development action is undertaken as required by the VCAA and 
Quartuccio.  It would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The veteran asserts that he developed hypertension during 
service, as demonstrated by service medical records showing 
complaints of chest pains and heart trouble during his first 
(honorable) period of service.  

With regard to the veteran's claim of service connection for 
hypertension, the veteran was afforded a VA examination in 
November 2002 in conjunction with a claim of service 
connection for a claimed heart condition.  The examiner noted 
that the veteran's blood pressure was elevated at first when 
he came into the office (150/101, 147/98, and 124/103.  Then, 
when he was more relaxed, the blood pressure reading was 
reduced to 137/89.  It is unclear from the examination report 
whether the veteran takes blood pressure medication.  The 
examiner noted that an EKG could not be done because of the 
absence of a technician; however, in light of the numerous 
normal findings on the veteran's chart, the examiner 
determined that return for the EKG study was not indicated.  

In light of the veteran's high blood pressure readings as 
noted above, plus the lack of an EKG, and to clear up any 
confusion as to whether the veteran is taking blood pressure 
medication, the veteran should be afforded a VA examination 
to determine the current nature and likely etiology of the 
claimed hypertension.  The examiner must review the veteran's 
claims file in connection with the examination.  The examiner 
should opine as to the likelihood that the veteran has 
current hypertension that was incurred in or aggravated by 
service.  All relevant treatment records should be obtained 
and associated with the claims file.  

C.  Claimed neck injury

With regard to the veteran's claim of service connection for 
a neck injury, status post cervical laminectomy, 
foraminotomy, discectomy and decompression, the veteran 
asserts that the current neck disability resulted from the 
head trauma in service in April 1973.  

At his personal hearing in February 2004, the veteran 
testified that after the injury in service, his neck popped 
and it kept getting worse, eventually turning into a grinding 
sound with pains down his shoulders.  

The veteran testified that he had neck surgery in 1985, with 
a preoperative diagnosis of extradural defect compatible with 
extruded disc fragment.  The operation was an intracervical 
diskectomy and fusion of C5 and C6.  There was a 
decompression of the spinal cord on the left side C6 nerve 
root.  The veteran underwent a second surgery after an on-
the-job injury in 1990.  

The veteran testified that his medical records have never 
been reviewed by a doctor, and as such, he has not had an 
opportunity to obtain a medical opinion regarding the 
relationship between the injury in service and the current 
cervical spine condition.

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA orthopedic examination to determine 
the current nature and likely etiology of the cervical spine 
disability.  Specifically, the examiner should review the 
veteran's claims file and opine as to whether it is at least 
as likely as not that the veteran has current cervical spine 
disability status post cervical laminectomy, foraminotomy, 
discectomy and decompression that was due to head trauma in 
service, or any other in-service injury.  

Accordingly, the case is remanded to the VBA AMC for the 
following action:

1.  The VBA AMC should review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed with regard to the issue on 
appeal.  Provide any notification and 
development action still needed, 
including, but not limited to notifying 
the veteran as to the laws and 
regulations governing his appeal, 
providing notice as to the type of 
evidence necessary to substantiate the 
claims, providing notice of the veteran's 
responsibility to provide evidence, 
providing notice of the actions taken by 
VA and requesting that he provide any 
evidence in his possession that pertains 
to the claims.  

2.  The VBA AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
chronic low back disability, hypertension 
and/or a cervical spine injury, status 
post cervical laminectomy, foraminotomy, 
discectomy and decompression.  After 
obtaining any necessary authorization 
from the veteran, the VBA AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

3.  The VBA AMC then should schedule the 
veteran for VA examinations to determine 
the current nature and likely etiology of 
the claimed low back disability, 
hypertension and cervical spine 
disability.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiners in connection with the 
requested studies.  The examiners in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the low back, hypertension and 
cervical spine.  Based on his/her review 
of the case, the examiners should provide 
an opinion, with adequate rationale, as 
to whether the veteran's current 
disabilities of the low back, 
hypertension and/or cervical spine are at 
least as likely as not incurred during 
honorable service or aggravated thereby.  
The examiners should be aware that any 
subsequent post-service trauma to the low 
back and/or cervical spine does not 
necessarily eliminate the possibility of 
a current disability that was initially 
incurred in service.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  

In this regard, the examiner should 
specifically address the likelihood that 
the documented head trauma incurred in 
April 1973 is related to the veteran's 
current chronic low back and/or cervical 
spine disability.

With regard to the hypertension, the 
examiner should specifically address the 
likelihood that the veteran's 
hypertension had its onset during the 
veteran's period of honorable service, 
based on the service medical records 
showing complaints and treatment for 
chest pains and heart flutters.  

A complete rationale for any opinion 
expressed must be provided.  The 
examination reports should be associated 
with the claims folder.

4.  Following completion of the 
development requested above, the VBA AMC 
must review the veteran's claims of 
service connection for a chronic low back 
disability, hypertension and a cervical 
spine injury, status post cervical 
laminectomy, foraminotomy, discectomy and 
decompression.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



